Name: Commission Regulation (EC) No 1267/94 of 1 June 1994 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinks
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  marketing;  cooperation policy;  America;  European construction
 Date Published: nan

 Avis juridique important|31994R1267Commission Regulation (EC) No 1267/94 of 1 June 1994 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinks Official Journal L 138 , 02/06/1994 P. 0007 - 0008 Finnish special edition: Chapter 3 Volume 57 P. 0218 Swedish special edition: Chapter 3 Volume 57 P. 0218 COMMISSION REGULATION (EC) No 1267/94 of 1 June 1994 applying the agreements between the European Union and third countries on the mutual recognition of certain spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), as amended by Regulation (EEC) No 3280/92 (2), and in particular Article 11 (1) thereof, Whereas the European Union has concluded an agreement in the form of an exchange of letters with the United States of America on the mutual recognition and protection of certain spirit drinks; whereas that agreement provides for the application, within a certain time, of the regulations and administrative measures necessary to fulfil the obligations set out therein; whereas, in order to provide the products concerned with the guarantees laid down with regard to control and protection, a list of the products covered by the agreements concluded by the European Union should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 1. The product descriptions given in the list in the Annex hereto, originating in the third countries referred to therein, may only be used for products produced in accordance with the laws and regulations of the third countries concerned. 2. The products referred to in paragraph 1 shall be covered by the measures for the protection and control of spirit drinks referred to in Article 10 of Regulation (EEC) No 1576/89 under the conditions laid down in the agreement with the third countries concerned. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 327, 13. 11. 1992, p. 3. ANNEX "" ID="1">Tennessee Whisky / Tennessee Whiskey> ID="2">United States"> ID="1">Bourbon Whisky / Bourbon Whiskey / Bourbon as a description for Bourbon Whiskey> ID="2">United States">